Citation Nr: 1429347	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-39 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The record shows that the Veteran was scheduled for his requested Travel Board hearing before a Veterans Law Judge in May 2014, but that he did not report and no good cause has been shown.  His request for a Board hearing therefore is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

The reopened issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision decided in December 2003, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

2.  Evidence added to the record since the final December 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

The RO denied the Veteran's original claim of service connection for bilateral hearing loss in a December 2003 rating decision.

The Veteran was advised of this decision in the same month and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for bilateral hearing loss was received until July 2008, when VA received his application to reopen such claim.  Thus, the Veteran did not submit any evidence within one year of the December 2003 rating decision, nor did he file a timely appeal to the December 2003 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The basis of the prior final denial was the RO's findings that the Veteran's bilateral hearing loss neither occurred in nor was caused by service.  In this regard, the RO noted that service treatment records showed normal hearing on both service entrance and separation examinations.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the December 2003 rating decision that addresses this basis.

Pertinent evidence submitted and obtained since the December 2003 rating decision includes the Veteran's application for compensation and pension dated in July 2008; VA treatment records, dated from August 2007 to August 2008, reflecting the Veteran's treatment for bilateral hearing loss; and the Veteran's lay statements.

In the July 2008 application to reopen the claim for bilateral hearing loss, the Veteran indicated that the onset of his hearing loss was in 1971 and that he experienced a lot of noise exposure in the Army.

Without addressing the merits of this evidence, the Board finds that the additional evidence is new, as it was not previously of record, and addresses whether the Veteran has bilateral hearing loss related to his service, and is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss since the December 2003 rating decision.  On this basis, the issue of entitlement to service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.



REMAND

The Veteran contends that he has bilateral hearing loss due to extensive noise exposure in service.  He reported that the onset of his hearing loss was in 1971 while he was in service.  The medical evidence of record shows a current diagnosis of bilateral hearing loss.  Specifically, a January 2003 VA otolaryngology report noted that the Veteran has had problems with his hearing for a number of years and that he had positive noise exposure in service and work.  The impression was sensorineural hearing loss and acoustic trauma.

Lay evidence alone may be sufficient to establish service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms).  Thus, the Board finds that based on the foregoing evidence, a VA examination is warranted to adequately decide the merits of the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the record reflects that the Veteran has been receiving disability benefits from the Social Security Administration (SSA) since November 2009.  Therefore, a request for his Social Security records should be made before a decision on the merits of the Veteran's claim can be reached.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VA Medical Center (VAMC) in Boston, Massachusetts and any associated outpatient clinics dated from August 2008 to the present.

2.  Contact the SSA and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by a specialist in audiology to ascertain the etiology of the Veteran's bilateral hearing loss.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service and post-service treatment records and the Veteran's statements as to military noise exposure and onset of his hearing loss.

The examiner must elicit from the Veteran information as to the history and complaints of the claimed disorder, and set forth the detailed examination findings.  The examiner should then offer an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, to include the claimed noise exposure in service

In rendering the requested opinion and rationale, the examiner must note that the fact that the Veteran's in-service examination was within normal limits is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

All necessary diagnostic testing should be conducted.  All opinions must be supported by a complete rationale.

4.  The Veteran should be notified that it is his responsibility to report for an examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


